Exhibit 10.1

STEPHEN R. NICHOLS

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is dated as of July 10, 2006, by
and between U-STORE-IT TRUST, a Maryland real estate investment trust (the
“Company”), and Stephen R. Nichols (the “Executive”).

WHEREAS, the Company has determined that it is in the best interests of the
Company and its shareholders to enter into an employment agreement with the
Executive and the Executive is willing to serve as an employee of the Company,
subject to the terms and conditions of this Agreement.

Accordingly, the parties hereto agree as follows:

1. Term. The Company hereby employs the Executive, and the Executive hereby
accepts such employment for an initial term commencing as of the date hereof and
ending on December 31, 2007, unless sooner terminated in accordance with the
provisions of Section 4 or Section 5 (the period during which the Executive is
employed hereunder being hereinafter referred to as the “Term”). The Term shall
be subject to automatic one-year renewals unless either party hereto notifies
the other, in accordance with Section 7.4, of non-renewal at least ninety
(90) days prior to the end of any such Term. Notwithstanding the employment of
the Executive by the Company, the Company shall be entitled to pay the Executive
from the payroll of any subsidiary of the Company.

2. Duties. The Executive, in his capacity as Senior Vice President, Operations,
shall faithfully perform for the Company the duties of said office and shall
perform such other duties of an executive, managerial or administrative nature
as shall be specified and designated from time to time by the Board of Trustees
of the Company (the “Board”) (including the performance of services for, and
serving on the Board of Directors or a comparable governing body of, any
subsidiary or affiliate of the Company without any additional compensation). The
Executive shall devote substantially all of the Executive’s business time and
effort to the performance of the Executive’s duties hereunder, provided that in
no event shall this sentence prohibit the Executive from performing personal and
charitable activities and any other activities approved by the Board, so long as
such activities do not materially and adversely interfere with the Executive’s
duties for the Company. The Board may delegate its authority to take any action
under this Agreement to the Compensation Committee of the Board (the
“Compensation Committee”).

1

3. Compensation.

3.1 Salary. The Company shall pay the Executive during the Term a base salary at
the rate of $225,000 per annum (the “Annual Salary”), in accordance with the
customary payroll practices of the Company applicable to senior executives
generally. The Annual Salary may be increased annually by an amount as may be
approved by the Board or the Compensation Committee, and, upon such increase,
the increased amount shall thereafter be deemed to be the Annual Salary for
purposes of this Agreement.

3.2 Bonus. The Executive will be eligible to participate in the Company’s annual
bonus plan with an annual target bonus equal to 40% of annual base compensation
(the “Bonus Plan”), the terms of which will be established by the Compensation
Committee. For 2006, the Executive will be paid a bonus of not less than
$37,500. The Executive may be awarded such restricted shares, share options and
other equity-based awards under the Company’s equity compensation plan (“Equity
Awards”) as the Compensation Committee determines to be appropriate.

3.3 Benefits – In General. The Executive shall be permitted during the Term to
participate in any group life, hospitalization or disability insurance plans,
health programs, pension and profit sharing plans and similar benefits that may
be available to similarly situated senior executives of the Company generally,
on the same terms as may be applicable to such other executives, in each case to
the extent that the Executive is eligible under the terms of such plans or
programs. During the Term, the Company shall maintain customary liability
insurance for trustees and officers and list the Executive as a covered officer.

3.4 Vacation. During the Term, the Executive shall be entitled to vacation of
four (4) weeks per year.

3.5 Automobile. During the Term, the Company will provide the Executive an
allowance of $6,000 per year for the use of an automobile (including the payment
of vehicle insurance). At the option of the Executive, in lieu of providing such
allowance, the Company will provide the Executive with an automobile of suitable
standard to the Executive’s position.

3.6 Expenses. The Company shall pay or reimburse the Executive for all ordinary
and reasonable out-of-pocket business expenses actually incurred (and, in the
case of reimbursement, paid) by the Executive during the Term in the performance
of the Executive’s services under this Agreement, pursuant to the Company’s
standard expense reimbursement policy as in effect from time to time, so long as
the Executive provides proper documentation establishing the amount, date and
business purpose of the expenses.

4. Termination upon Death or Disability. If the Executive dies during the Term,
the obligations of the Company to or with respect to the Executive shall
terminate in their entirety except as otherwise provided under this Section 4.
If the Executive becomes eligible for disability benefits under the Company’s
long-term disability plans and arrangements (or, if none apply, would have been
so eligible under the most recent plan or arrangement), the Company shall have
the right, to the extent permitted by law, to terminate the employment of the
Executive upon

 
2

2

notice in writing to the Executive and such termination in and of itself shall
not be, nor shall it be deemed to be, a breach of this Agreement; provided,
that, the Company will have no right to terminate the Executive’s employment if,
in the opinion of a qualified physician reasonably acceptable to the Company, it
is reasonably certain that the Executive will be able to resume the Executive’s
duties on a regular full-time basis within 90 days of the date the Executive
receives notice of such termination.

Upon death or other termination of employment by virtue of disability (i) the
Executive (or the Executive’s estate or beneficiaries in the case of the death
of the Executive) shall have no right to receive any compensation or benefit
hereunder on and after the Effective Date of the Termination other than Annual
Salary earned and accrued under this Agreement prior to the Effective Date of
the Termination, any bonus for the prior year not yet paid, and other benefits,
including payment for accrued but unused vacation, earned and accrued under this
Agreement prior to the Effective Date of the Termination (and reimbursement
under this Agreement for expenses incurred but not paid prior to the Effective
Date of the Termination) and an amount equal to the product of (x) the
Executive’s target annual bonus for the fiscal year of the Executive’s death or
disability and (y) a fraction, the numerator of which is the number of days in
the current fiscal year through the Effective Date of the Termination, and the
denominator of which is 365; (ii) all Equity Awards held by the Executive shall
become fully vested and exercisable; and (iii) this Agreement shall otherwise
terminate upon the Effective Date of the Termination and there shall be no
further rights with respect to the Executive hereunder (except as provided in
Section 7.13). For purposes of this Section 4, the “Effective Date of the
Termination” shall mean the date of death or the date on which a notice of
termination by virtue of disability is given or any later date (within thirty
(30) days after the giving of such notice) set forth in such notice of
termination.

For the avoidance of doubt, the Executive acknowledges and agrees that the
payments set forth in this Section 4 constitute liquidated damages for
termination of his employment during the Term upon death or by virtue of
disability.

5. Other Terminations of Employment.

5.1 Termination for Cause; Termination of Employment by the Executive Without
Good Reason.

(a) For purposes of this Agreement, “Cause” shall mean:

(i) the Executive’s conviction for (or pleading nolo contendere to) any felony
or a misdemeanor involving moral turpitude;

(ii) the Executive’s commission of an act of fraud, theft or dishonesty related
to the business of the Company or its affiliates or the performance of the
Executive’s duties hereunder;

(iii) the willful and continuing failure or habitual neglect by the Executive to
perform the Executive’s duties hereunder;

 
3

3

(iv) any material violation by the Executive of the covenants contained in
Section 6 or that certain Non-Competition Agreement dated as of the date hereof
between the Executive and the Company (the “Non-Competition Agreement”); or

(v) the Executive’s willful and continuing material breach of this Agreement.

For purposes of this Section 5.1, no act, or failure to act, by Executive shall
be considered “willful” unless committed in bad faith and without a reasonable
belief that the act or omission was in the best interests of the Company or its
subsidiaries. Notwithstanding the foregoing, if there exists (without regard to
this sentence) an event or condition that constitutes Cause under clause (iii),
(iv) or (v) above, the Executive shall have 30 days from the date written notice
is given by the Company of such event or condition to cure such event or
condition and, if the Executive does so, such event or condition shall not
constitute Cause hereunder.

(b) For purposes of this Agreement, “Good Reason” shall mean, unless otherwise
consented to by the Executive:

(i) the material reduction of the Executive’s authority, duties and
responsibilities, or the assignment to the Executive of duties materially and
adversely inconsistent with the Executive’s position or positions with the
Company and its subsidiaries;

(ii) a reduction in Annual Salary of the Executive;

(iii) the failure by the Company to obtain an agreement from any successor to
the business of the Company to assume and agree to perform this Agreement;

(iv) a change in control (for purposes of this Section, “Change in Control”)
shall mean:

(A) the dissolution or liquidation of the Company, (B) the merger,
consolidation, or reorganization of the Company with one or more other entities
in which the Company is not the surviving entity or immediately following which
the persons or entities who were beneficial owners (as determined pursuant to
Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) of voting securities of the Company immediately prior thereto cease to
beneficially own more than 50% of the voting securities of the surviving entity
immediately thereafter, (C) a sale of all or substantially all of the assets of
the Company to another person or entity other than an affiliate of the Company,
(D) any transaction (including without limitation a merger or reorganization in
which the Company is the surviving entity) that results in any person or entity
or

 
4

4

“group” (within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act)
(other than persons who are shareholders or affiliates immediately prior to the
transaction) owning thirty percent (30%) or more of the combined voting power of
all classes of shares of the Company, or (E) individuals who, as of the date
hereof, constitute the Board (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual becoming a trustee subsequent to the date hereof whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least a majority of the trustees then comprising the Incumbent Board (either
by a specific vote or by approval of the proxy statement of the Company in which
such person is named as a nominee for trustee, without written objection to such
nomination) shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of trustees or other
actual or threatened solicitation of proxies or contests by or on behalf of a
person other than the Board;

(v) a requirement by the Company that the Executive’s work location be moved
more than fifty (50) miles from the Company’s principal place of business in
Cleveland, Ohio unless the relocation results in the work location being closer
to Executive’s residence; or

(vi) the Company’s material and willful breach of this Agreement.

Notwithstanding the foregoing, if there exists (without regard to this sentence)
an event or condition that constitutes Good Reason under clause (i), (ii),
(v) or (vi) above, the Company shall have 30 days from the date on which the
Executive gives the written notice thereof to cure such event or condition and,
if the Company does so, such event or condition shall not constitute Good Reason
hereunder. Further, an event or condition shall cease to constitute Good Reason
one (1) year after the event or condition first occurs.

(c) The Company may terminate the Executive’s employment hereunder for Cause and
such termination in and of itself shall not be, nor shall it be deemed to be, a
breach of this Agreement. If the Company terminates the Executive for Cause,
(i) the Executive shall have no right to receive any compensation or benefit
hereunder on and after the Effective Date of the Termination other than Annual
Salary and other benefits, including payment for accrued but unused vacation
(but excluding any bonuses except as provided in the Bonus Plan) earned and
accrued under this Agreement prior to the Effective Date of the Termination (and
reimbursement under this Agreement for expenses incurred but not paid prior to
the Effective Date of the Termination); and (ii) this Agreement shall otherwise
terminate upon the Effective Date of the Termination and the Executive shall
have no further rights hereunder (except as provided in

 
5

5

Section 7.13). For purposes of this Section 5.1(c), the “Effective Date of the
Termination” shall mean the date on which a notice of termination is given or
any later date (within thirty (30) days after the giving of such notice) set
forth in such notice of termination.

(d) The Executive may terminate his employment without Good Reason. If the
Executive terminates the Executive’s employment with the Company without Good
Reason: (i) the Executive shall have no right to receive any compensation or
benefit hereunder on and after the Effective Date of the Termination other than
Annual Salary and other benefits, including payment for accrued but unused
vacation (but excluding any bonuses except as provided in the Bonus Plan) earned
and accrued under this Agreement prior to the Effective Date of the Termination
(and reimbursement under this Agreement for expenses incurred but not paid prior
to the Effective Date of the Termination); and (ii) this Agreement shall
otherwise terminate upon the Effective Date of the Termination and the Executive
shall have no further rights hereunder (except as provided in Section 7.13). For
purposes of this Section 5.1(d), the “Effective Date of the Termination” shall
mean the date on which a notice of termination is given or any later date
(within thirty (30) days after the giving of such notice) set forth in such
notice of termination.

(e) In the event the Company elects not to renew this Agreement as contemplated
in Section 1 above, the Executive shall receive a cash payment equal to one
(1) times the sum of: (i) the Executive’s Annual Salary in effect on the day of
expiration of the Term and (ii) the average bonus actually paid to the Executive
with respect to the prior two (2) calendar years, payable no later than 30 days
after the day of expiration of the Term.

5.2 Termination Without Cause; Termination for Good Reason. The Company may
terminate the Executive’s employment at any time without Cause, for any reason
or no reason and the Executive may terminate the Executive’s employment with the
Company for Good Reason. If the Company or the Executive terminates the
Executive’s employment and such termination is not described in Section 4 or
Section 5.1, (i) the Executive shall have no right to receive any compensation
or benefit hereunder on and after the Effective Date of the Termination other
than Annual Salary earned and accrued under this Agreement prior to the
Effective Date of the Termination, any bonus for the prior year which has been
awarded but not yet paid, and other benefits, including payment for accrued but
unused vacation, earned and accrued under this Agreement prior to the Effective
Date of the Termination (and reimbursement under this Agreement for expenses
incurred but not paid prior to the Effective Date of the Termination) and an
amount equal to the product of (x) the Executive’s target annual bonus for the
fiscal year of the Executive’s termination of employment and (y) a fraction, the
numerator of which is the number of days in the current fiscal year through the
Effective Date of the Termination, and the denominator of which is 365; (ii) the
Executive shall receive a cash payment equal to the Severance Payment payable no
later than 30 days after the Effective Date of the Termination; (iii) for
eighteen (18) months after the Effective Date of the Termination, the Company
shall continue medical, prescription and dental benefits to the Executive and/or
the Executive’s family at least equal to those which would have been provided to
them in accordance with the welfare benefit plans, practices, policies and
programs provided by the Company to the extent applicable generally to other
peer employees of the Company and its affiliated companies, as if the
Executive’s employment had not been terminated; provided, however, that if the
Executive becomes reemployed with another employer and is eligible to receive
medical, prescription and dental

 
6

6

benefits under another employer provided plan, the medical, prescription and
dental benefits described herein shall be secondary to those provided under such
other plan during such applicable period of eligibility; (iv) all Equity Awards
held by the Executive shall become fully vested and exercisable (notwithstanding
anything to the contrary contained in Section 14 of the Company’s 2004 Equity
Incentive Plan or any other provision thereof); and (v) this Agreement shall
otherwise terminate upon the Effective Date of the Termination and the Executive
shall have no further rights hereunder (except as provided in Section 7.13). The
“Severance Payment” means two (2) times the sum of: (i) the Executive’s Annual
Salary in effect on the day of termination and (ii) the Executive’s Average
Annual Bonus. The Executive’s “Average Annual Bonus” means the average bonus
actually paid to the Executive with respect to the prior two (2) calendar years.
For purposes of this Section 5.2, the “Effective Date of the Termination” shall
mean the date on which a notice of termination is given or any later date
(within thirty (30) days after the giving of such notice) set forth in such
notice of termination, or in the case of termination of employment by the
Executive for Good Reason, the date of termination specified in such Executive’s
notice of termination.

5.3 Nature of Payments. For the avoidance of doubt, the Executive acknowledges
and agrees that the payments set forth in this Section 5 constitute liquidated
damages for termination of his employment during the Term.

6. Confidential and Proprietary Information.

6.1 Confidential Information. The Executive shall keep secret and retain in
strictest confidence, and shall not use for his personal benefit or the benefit
of others or directly or indirectly disclose, except as may be required or
appropriate in connection with his carrying out his duties under this Agreement,
all confidential information, knowledge or data relating to the Company or any
of its affiliates, or to the Company’s or any such affiliate’s respective
businesses and investments (including confidential information of others that
has come into the possession of the Company or any such affiliate), learned by
the Executive heretofore or hereafter directly or indirectly from the Company or
any of its affiliates and which is not generally available lawfully and without
breach of confidential or other fiduciary obligation to the general public
without restriction (the “Confidential Company Information”), except with the
Company’s express written consent or as may otherwise be required by law or any
legal process.

6.2 Return of Documents; Rights to Products. All memoranda, notes, lists,
records, property and any other tangible product and documents (and all copies
thereof) made, produced or compiled by the Executive or made available to the
Executive concerning the businesses and investments of the Company and its
affiliates shall be the Company’s property and shall be delivered to the Company
at any time on request. The Executive shall assign to the Company all rights to
trade secrets and other products relating to the Company’s business developed by
him alone or in conjunction with others at any time while employed by the
Company.

6.3 Rights and Remedies upon Breach. The Executive acknowledges and agrees that
any breach by him of any of the provisions of this Section 6 (the “Restrictive
Covenants”) would result in irreparable injury and damage for which money
damages would not

 
7

7

provide an adequate remedy. Therefore, if the Executive breaches any of the
Restrictive Covenants, the Company and its affiliates shall have the right and
remedy to have the Restrictive Covenants specifically enforced (without posting
bond and without the need to prove damages) by any court having equity
jurisdiction, including, without limitation, the right to an entry against the
Executive of restraining orders and injunctions (preliminary, mandatory,
temporary and permanent) against violations, threatened or actual, and whether
or not then continuing, of such covenants. This right and remedy shall be in
addition to, and not in lieu of, any other rights and remedies available to the
Company and its affiliates under law or in equity (including, without
limitation, the recovery of damages).

7. Other Provisions.

7.1 Severability. The Executive acknowledges and agrees that the Executive has
had an opportunity to seek advice of counsel in connection with this Agreement.
If it is determined that any of the provisions of this Agreement, or any part
thereof, is invalid or unenforceable, the remainder of the provisions of this
Agreement shall not thereby be affected and shall be given full affect, without
regard to the invalid portions.

7.2 Enforceability; Jurisdictions. The Company and the Executive intend to and
hereby confer jurisdiction to enforce the Restrictive Covenants upon the courts
of the State of Ohio. If any court holds the Restrictive Covenants wholly
unenforceable by reason of breadth of scope or otherwise it is the intention of
the Company and the Executive that such determination not bar or in any way
affect the Company’s right, or the right of any of its affiliates, to the relief
provided above in the courts of any other jurisdiction within the geographical
scope of such Restrictive Covenants, as to breaches of such Restrictive
Covenants in such other respective jurisdictions, such Restrictive Covenants as
they relate to each jurisdiction’s being, for this purpose, severable, diverse
and independent covenants, subject, where appropriate, to the doctrine of res
judicata.

7.3 Attorneys’ Fees. In the event of any legal proceeding relating to this
Agreement or any term or provision thereof, the losing party shall be
responsible to pay or reimburse the prevailing party for all reasonable
attorneys’ fees incurred by the prevailing party in connection with such
proceeding; provided, however, the Executive shall not be required to pay or
reimburse the Company unless the claim or defense asserted by the Executive was
unreasonable.

7.4 Notices. All notices, requests, demands, claims, and other communications
hereunder shall be in writing. Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly delivered (i) two business days
after it is sent by registered or certified mail, return receipt requested,
postage prepaid, (ii) when received if it is sent by facsimile communication
during normal business hours on a business day or one business day after it is
sent by facsimile and received if sent other than during business hours on a
business day, (iii) one business day after it is sent via a reputable overnight
courier service, charges prepaid, or (iv) when received if it is delivered by
hand, in each case to the intended recipient as set forth below:

 
8

8

(i) If to the Company, to:

U-Store-It Trust
6745 Engle Road
Suite 300
Middleburg Heights, OH 44130
Attention: Dean Jernigan
Facsimile: (440) 234-8776

with a copy to:

U-Store-It Trust
6745 Engle Road
Suite 300
Middleburg Heights, OH 44130
Attention: Kathleen A. Weigand
Facsimile: (440) 260-2397



  (ii)   If to the Executive, to the address set forth in the records of the
Company.

Any such person may by notice given in accordance with this Section to the other
parties hereto designate another address or person for receipt by such person of
notices hereunder.

7.5 Entire Agreement. This Agreement, together with the exhibits hereto and the
Noncompetition Agreement, contains the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior agreements,
written or oral, with the Company or its subsidiaries (or any predecessor of
either).

7.6 Waivers and Amendments. This Agreement may be amended, superseded, canceled,
renewed or extended, and the terms hereof may be waived, only by a written
instrument signed by the parties or, in the case of a waiver, by the party
waiving compliance. No delay on the part of any party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof, nor shall any
waiver on the part of any party of any such right, power or privilege nor any
single or partial exercise of any such right, power or privilege, preclude any
other or further exercise thereof or the exercise of any other such right, power
or privilege.

7.7 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF OHIO WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAW.

7.8 Assignment. This Agreement, and the Executive’s rights and obligations
hereunder, may not be assigned by the Executive; any purported assignment by the
Executive in

 
9

9

violation hereof shall be null and void. In the event of any Change in Control,
the Company may assign this Agreement and its rights hereunder.

7.9 Withholding. The Company shall be entitled to withhold from any payments or
deemed payments any amount of withholding required by law. No other taxes, fees,
impositions, duties or other charges or offsets of any kind shall be deducted or
withheld from amounts payable hereunder, unless otherwise required by law.

7.10 No Duty to Mitigate. The Executive shall not be required to mitigate
damages or the amount of any payment provided for under this Agreement by
seeking other employment or otherwise, nor will any payments hereunder be
subject to offset in the event the Executive does mitigate.

7.11 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors, permitted assigns,
heirs, executors and legal representatives.

7.12 Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original but all such counterparts together shall constitute one and the same
instrument. Each counterpart may consist of two copies hereof each signed by one
of the parties hereto.

7.13 Survival. Anything contained in this Agreement to the contrary
notwithstanding, the provisions of Sections 6 and 7 (to the extent necessary to
effectuate the survival of Sections 6 and 7) shall survive termination of this
Agreement and any termination of the Executive’s employment hereunder.

7.14 Existing Agreements. Executive represents to the Company that the Executive
is not subject or a party to any employment or consulting agreement,
non-competition covenant or other agreement, covenant or understanding which
might prohibit the Executive from executing this Agreement or limit the
Executive’s ability to fulfill the Executive’s responsibilities hereunder.

7.15 Headings. The headings in this Agreement are for reference only and shall
not affect the interpretation of this Agreement.

7.16 Parachute Provisions. If any amount payable to or other benefit receivable
by the Executive pursuant to this Agreement is deemed to constitute a Parachute
Payment (as defined below), alone or when added to any other amount payable or
paid to or other benefit receivable or received by the Executive which is deemed
to constitute a Parachute Payment (whether or not under an existing plan,
arrangement or other agreement), and would result in the imposition on the
Executive of an excise tax under Section 4999 of the Internal Revenue Code of
1986, as amended, then, in addition to any other benefits to which the Executive
is entitled under this Agreement, the Executive shall be paid by the Company an
amount in cash equal to the sum of the excise taxes payable by the Executive by
reason of receiving Parachute Payments plus the amount necessary to put the
Executive in the same after-tax position (taking into account any and

10

10

all applicable federal, state and local excise, income or other taxes at the
highest applicable rates on such Parachute Payments and on any payments under
this Section 7.16) as if no excise taxes had been imposed with respect to
Parachute Payments. The amount of any payment under this Section 7.16 shall be
computed by a certified public accounting firm mutually and reasonably
acceptable to the Executive and the Company, the computation expenses of which
shall be paid by the Company. “Parachute Payment” shall mean any payment deemed
to constitute a “parachute payment” as defined in Section 280G of the Internal
Revenue Code of 1986, as amended.

7.17 Certain Definitions. For purposes of this Agreement:

(a) an “affiliate” of any person means another person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such first person, and includes subsidiaries.

(b) A “business day” means the period from 9:00 am to 5:00 pm on any weekday
that is not a banking holiday in New York City, New York.

(c) A “subsidiary” means any corporation, partnership, joint venture or other
entity in which at least a majority interest in such entity is owned directly or
indirectly by the Company.

* * *

IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first above written.

U-STORE-IT TRUST

By: Dean Jernigan
Name: Dean Jernigan
Title: President and Chief Executive Officer


EXECUTIVE

Stephen R. Nichols
Stephen R. Nichols

11

11